Case 3:20-cv-03086-M-BN Document 50 Filed 06/15/21               Page 1 of 1 PageID 1272



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JUANITA BURCH,                               §
                                             §
       Plaintiff,                            §
                                             §
V.                                           §            No. 3:20-cv-3086-M-BN
                                             §
FREEDOM MORTGAGE CORP.,                      §
                                             §
       Defendant.                            §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files, and records in this case,

Plaintiff’s Objections, and the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge dated May 27, 2021 [Dkt. No. 40], the Court finds that the Findings,

Conclusions, and Recommendation of the Magistrate Judge are correct and they are accepted

as the Findings, Conclusions, and Recommendation of the Court.

       IT   IS,     THEREFORE,    ORDERED         that   the   Findings,   Conclusions,   and

Recommendation of the United States Magistrate Judge are accepted.

       SO ORDERED this 15th day of June, 2021.




                                            -1-
